Exhibit 10.5

 

NAVTECH, INC.

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is made as of November 22,
2005 by and among Navtech, Inc., a Delaware corporation (the “Company”), the
investors listed on Exhibit A hereto (the “Series A Investors”), ABRY Mezzanine
Partners, L.P. (“AMP”) and ABRY Investment Partnership, L.P. (“AIP” together
with AMP, each a “Warrant Investor” and, collectively the “Warrant Investors”).

 

WHEREAS, (i) the Company and the Series A Investors have entered into a Series A
Convertible Participating Preferred Stock and Warrant Purchase Agreement dated
as of November 22, 2005 (as in effect from time to time, the “Purchase
Agreement”) in connection with the issuance and sale by the Company to the
Series A Investors of certain shares (the “Series A Shares”) of the Company’s
Series A Preferred Stock, $0.01 par value per share (the “Series A Preferred
Stock”) and certain warrants of the Company (the “Warrants”) that are
exercisable for shares of the Company’s Common Stock (as defined below) and
(ii) the Company and the Warrant Investors have entered into a Warrant Agreement
dated as of November 22, 2005 (as in effect from time to time, the “Warrant
Agreement”) in connection with the issuance and sale by the Company to the
Warrant Investors of certain warrants of the Company (the “ABRY Warrants”) that
are exercisable for shares of the Company’s Common Stock (as defined below); and

 

WHEREAS, it is a condition to (i) the purchase of the Series A Shares pursuant
to the Purchase Agreement and (ii) the purchase of the ABRY Warrants pursuant to
the Warrant Agreement that the Company, the Series A Investors and the Warrant
Investors enter into this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements herein contained, the parties hereto agree as follows:

 

1.                                       Registration Rights.

 

1.1.                              Definitions.

 


“COMMON STOCK” MEANS THE COMMON STOCK, WITH A PAR VALUE OF $0.001 PER SHARE, OF
THE COMPANY.


 


“FORM S-1,” “FORM S-2,” “FORM S-3,” “FORM S-4” AND “FORM S-8” MEAN SUCH
RESPECTIVE FORMS UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”),
AS IN EFFECT ON THE DATE HEREOF OR ANY SUCCESSOR REGISTRATION FORMS TO FORM S-1,
FORM S-2, FORM S-3, FORM S-4 AND FORM S-8, RESPECTIVELY, UNDER THE 1933 ACT
SUBSEQUENTLY ADOPTED BY THE U.S. SECURITIES AND EXCHANGE COMMISSION (THE “SEC”).

 

--------------------------------------------------------------------------------


 


“HOLDER” MEANS ANY PERSON OWNING REGISTRABLE SECURITIES (AS DEFINED BELOW) OR
ANY ASSIGNEE THEREOF IN ACCORDANCE WITH SECTION 1.13 HEREOF.


 


“IMMEDIATE FAMILY” MEANS, WITH RESPECT TO ANY NATURAL PERSON, EACH OF SUCH
PERSON’S SPOUSE, FATHER, MOTHER, BROTHERS, SISTERS, AUNTS, UNCLES, NIECES AND
NEPHEWS AND LINEAL DESCENDANTS AND ANCESTORS.


 


“REGISTER”, “REGISTERED”, AND “REGISTRATION” REFER TO A REGISTRATION, INCLUDING
TO THE EXTENT PERMISSIBLE UNDER THE FEDERAL SECURITIES LAWS, A “SHELF”
REGISTRATION IF SO REQUESTED BY THE INITIATING HOLDERS OR THE ABRY INITIATING
HOLDERS, AS THE CASE MAY BE, EFFECTED BY PREPARING AND FILING A REGISTRATION
STATEMENT OR SIMILAR DOCUMENT IN COMPLIANCE WITH THE 1933 ACT, AND THE AUTOMATIC
EFFECTIVENESS OR THE DECLARATION OR ORDERING OF EFFECTIVENESS OF SUCH
REGISTRATION STATEMENT OR DOCUMENT.


 


“REGISTRABLE SECURITIES” MEANS (I) ANY SHARES OF COMMON STOCK ISSUED OR ISSUABLE
UPON CONVERSION OF THE SERIES A SHARES OR AS A DIVIDEND OR OTHER DISTRIBUTION
WITH RESPECT TO, IN EXCHANGE FOR, OR IN REPLACEMENT OF THE SERIES A SHARES;
(II) ANY COMMON STOCK PREVIOUSLY HELD BY THE SERIES A INVESTORS; (III) ANY OTHER
SHARES OF COMMON STOCK ACQUIRED AFTER THE DATE HEREOF BY ANY SERIES A INVESTOR
(INCLUDING UPON EXERCISE OF THE WARRANTS); AND (IV) ANY SHARES OF COMMON STOCK
ISSUED OR ISSUABLE TO THE WARRANT INVESTORS UPON EXERCISE OF THE ABRY WARRANTS
OR AS A DIVIDEND OR OTHER DISTRIBUTION WITH RESPECT TO, IN EXCHANGE FOR, OR IN
REPLACEMENT OF THE ABRY WARRANTS; PROVIDED, HOWEVER, THAT ANY SHARES PREVIOUSLY
SOLD PURSUANT TO A REGISTERED PUBLIC OFFERING OR PURSUANT TO AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT UNDER WHICH THE TRANSFEREE DOES
NOT RECEIVE “RESTRICTED SECURITIES” SHALL CEASE TO BE REGISTRABLE SECURITIES.


 

1.2.                              Request for Registration.

 

(a)                                  At any time after November 22, 2006, if the
Company shall receive a written request from (i) the Holders of at least 30% of
the shares of Common Stock issued or issuable upon the conversion of the
Series A Preferred Stock (the “Preferred Initiating Holders”) or (ii) the
Holders of at least 30% of the shares of Common Stock issuable upon the exercise
of the ABRY Warrants (the “ABRY Initiating Holders”), that the Company effect
the registration under the 1933 Act of all or any portion of such Holders’
Registrable Securities, then the Company shall, within five days of the receipt
thereof, give written notice of such request to all Holders, and shall, subject
to the limitations of this Section 1.2, use its best efforts to effect such a
registration as soon as practicable and in any event to file within 90 days of
the receipt of such request, a registration statement under the 1933 Act
covering all the Registrable Securities which the Holders shall in writing
request to be registered to be included in such registration and to use its best
efforts to have such registration statement become effective.

 

2

--------------------------------------------------------------------------------


 

(b)                                 If the Preferred Initiating Holders or the
ABRY Initiating Holders intend to distribute the Registrable Securities covered
by their request by means of an underwriting, they shall so advise the Company
as part of their request made pursuant to this Section 1.2 and the Company shall
include such information in the written notice referred to in Section 1.2(a). 
In such event, the right of any Holder to include its Registrable Securities in
such registration shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting (unless otherwise mutually agreed upon by a majority in interest of
the Preferred Initiating Holders or the ABRY Initiating Holders, as the case may
be, and such Holder) to the extent provided herein.  All parties proposing to
distribute their securities through such underwriting shall (together with the
Company as provided in Section 1.4(d)) enter into an underwriting agreement in
customary form with the underwriter or underwriters.  Notwithstanding any other
provision of this Section 1.2, if, in the case of a registration requested by
the Preferred Initiating Holders pursuant to Section 1.2(a)(i), the underwriter
advises the Preferred Initiating Holders in writing that marketing factors
require a limitation of the number of shares to be underwritten, then the
Preferred Initiating Holders shall so advise the Company and all Holders of
Registrable Securities which would otherwise be underwritten pursuant hereto,
and all securities other than Registrable Securities sought to be included in
the underwriting shall first be excluded.  To the extent that further limitation
is required, all securities held by the Holders other than the Preferred
Initiating Holders shall then be excluded.  If further limitation is required,
the number of Registrable Securities that may be included in the underwriting
shall be allocated pro rata among all Preferred Initiating Holders thereof
desiring to participate in such underwriting (according to the number of
Registrable Securities then held by each such Preferred Initiating Holder).  No
Registrable Securities requested by any Preferred Initiating Holder to be
included in a registration pursuant to Section 1.2(a)(i) shall be excluded from
the underwriting unless all securities other than Registrable Securities held by
Preferred Initiating Holders are first excluded. Notwithstanding any other
provision of this Section 1.2, in the case of a registration requested by the
ABRY Initiating Holders pursuant to Section 1.2(a)(ii), the underwriter advises
the ABRY Initiating Holders in writing that marketing factors require a
limitation of the number of shares to be underwritten, then the ABRY Initiating
Holders shall so advise the Company and all Holders of Registrable Securities
which would otherwise be underwritten pursuant hereto, and all securities other
than Registrable Securities sought to be included in the underwriting shall
first be excluded.  To the extent that further limitation is required, the
number of Registrable Securities that may be included in the underwriting shall
be allocated pro rata among all Holders thereof desiring to participate in such
underwriting (according to the number of Registrable Securities then held by
each such Holder); provided that in no event shall such pro rata allocation
reduce the Registrable Securities proposed to be registered by the ABRY
Initiating Holders by an amount that is less than 50% of the amount of
Registrable Securities that the ABRY Initiating Holders initially proposed to

 

3

--------------------------------------------------------------------------------


 

register pursuant to Section 1.2(a)(ii).  No Registrable Securities requested by
any Holder to be included in a registration pursuant to Section 1.2(a)(ii) shall
be excluded from the underwriting unless all securities other than Registrable
Securities are first excluded.

 

(c)                                  The Company is obligated to effect only
(i) two registrations pursuant to Section 1.2(a)(i) and (ii) one registration
pursuant to Section 1.2(a)(ii); provided, however, that no registration pursuant
to Section 1.2(a)(i) or Section 1.2(a)(ii) shall be deemed to be a registration
for any purpose of this sentence if (x) the number of Registrable Securities
included in the underwriting does not equal of the number of Registrable
Securities proposed by the Holders to be distributed through such underwriting
or (y) the Holders pay all expenses of such registration, including those
otherwise payable by the Company in accordance with Section 1.6; and provided,
further, that no registration of Registrable Securities which shall not have
become and remained effective in accordance with Section 1.4 shall be deemed to
be a registration for any purpose of this Section 1.26(c) unless such
registration was withdrawn at the request of the Holders except under the
circumstances described in the second proviso in the first sentence of
Section 1.6 hereof.

 

(d)                                 Notwithstanding the foregoing provisions of
this Section 1.2, in the event that the Company is requested to file any
registration statement pursuant to this Section 1.2, (i) the Company shall not
be obligated to effect the filing of such registration statement during the 90
days following the effective date of any other registration statement on
Form S-1 pertaining to an underwritten public offering of securities for the
account of the Company or any Holder or (ii) if the Company shall furnish to the
Holders requesting such registration statement a certificate signed by the Chief
Executive Officer of the Company stating that, in the good faith judgment of the
Board of Directors (as evidenced by a written resolution of the Board of
Directors of the Company), it would not be in the best interests of the Company
and its stockholders generally for such registration statement to be filed, the
Company shall have the right to defer such filing for a period of not more than
45 days after receipt of the request of the Preferred Initiating Holders or the
ABRY Initiating Holders, as the case may be; provided, however, that the Company
may not utilize the right set forth in this Section 1.2(d)(ii) more than once in
any twelve-month period.

 

(e)                                  Each registration requested pursuant to
Section 1.2(a)(i) and Section 1.2(a)(ii) shall be effected by the filing of a
registration statement on Form S-1 or Form S-2 (or if such forms are not
available, any other form which includes substantially the same information
(other than information which is incorporated by reference) as would be required
to be included in a registration statement on such forms as currently
constituted), or, if available, Form S-3, unless the use of a different form is
consented to (i) in the case of a registration requested pursuant to
Section 1.2(a)(i), by the Preferred Initiating Holders holding a majority of the
Registrable Securities held by all Preferred Initiating Holders or unless
another form would be equally effective, as determined by the

 

4

--------------------------------------------------------------------------------


 

Preferred Initiating Holders in their sole discretion or (ii) in the case of a
registration requested pursuant to Section 1.2(a)(ii), by the ABRY Initiating
Holders holding a majority of the Registrable Securities held by all ABRY
Initiating Holders or unless another form would be equally effective, as
determined by the ABRY Initiating Holders in their sole discretion.

 

(f)                                    In connection with any registration
pursuant to Section 1.2(a), the Initiating Holders or the ABRY Initiating
Holders, as the case may be, shall have the right to designate the lead managing
underwriter and any other managing underwriters in connection with such
registration, provided that in each case, such underwriters shall be subject to
the approval of the Board of Directors of the Company, which approval shall not
be unreasonably withheld or delayed.

 

1.3.                              Company Registration.

 

(a)                                  If (but without any obligation to do so)
the Company proposes to register (including for this purpose a registration
effected by the Company for stockholders other than the Holders) any of its
capital stock or other equity securities (or securities convertible into equity
securities) under the 1933 Act in connection with the public offering of such
securities solely for cash (other than a registration on Form S-8 relating
solely to the sale of securities to participants in a Company stock plan or a
registration on Form S-4), the Company shall, at such time, promptly give each
Holder written notice of such registration.  Upon the written request of any
Holder, given within 20 days after mailing of such notice by the Company, the
Company shall, subject to the provisions of Section 1.8 and the following
sentence of this Section 1.3, use its best efforts to cause a registration
statement covering all of the Registrable Securities that each such Holder has
requested to be registered to become effective under the 1933 Act.  The Company
shall be under no obligation to complete any offering of its securities it
proposes to make and shall incur no liability to any Holder for its failure to
do so. No registration under this Section 1.3 shall relieve the Company of its
obligations under Section 1.2.

 

(b)                                 Any Holder shall have the right to withdraw
its request for inclusion of its Registrable Securities in any registration
statement pursuant to this Section 1.3 by giving written notice to the Company
of its request to withdraw; provided, however, that (i) such request must be
made in writing prior to the earlier of the execution of the underwriting
agreement or the execution of the custody agreement with respect to such
registration and (ii) such withdrawal shall be irrevocable and, after making
such withdrawal, a Holder shall no longer have any right to include Registrable
Securities in the registration as to which such withdrawal was made.

 

(c)                                  If the Company shall have determined to
enter into any underwriting agreements in connection with a registration
pursuant to this Section 1.3, such underwriting agreement shall contain such
representations and warranties by the participating Holders as are customary in
agreements of that

 

5

--------------------------------------------------------------------------------


 

type; provided, however, that no such Holder shall be required in any such
underwriting agreement to make any representations or warranties to or
agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such Holder, such Holder’s Registrable
Securities, such Holder’s intended method of distribution and any other
representations required by law.

 

1.4.                              Obligations of the Company.  Whenever required
under this Section 1 to use its best efforts to effect the registration of any
Registrable Securities, the Company shall, as expeditiously as reasonably
possible, prepare and file with the SEC a registration statement with respect to
such Registrable Securities and use its best efforts to cause such registration
statement to become effective, and, upon the request of the Holders of a
majority of the Registrable Securities registered thereunder, keep such
registration statement effective for up to 180 days or until such earlier time
at which such Holders have informed the Company in writing that the distribution
of their securities has been completed (such 180-day or shorter period, the
“Effectiveness Period”).  In addition, the Company shall:

 

(a)                                  Prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection with such registration statement, and use its best efforts to
cause each such amendment and supplement to become effective, as may be
necessary to comply with the provisions of the 1933 Act with respect to the
disposition of all securities covered by such registration statement during the
Effectiveness Period; provided that before filing with the SEC a registration
statement or any amendments or supplements thereto, the Company will (i) furnish
to the selling Holders copies of the form of prospectus (including the
preliminary prospectus) proposed to be filed and furnish to counsel for the
selling Holders copies of all such documents proposed to be filed, which
documents will be subject to the review and reasonable comment of such counsel
and shall not be filed without the reasonable approval of such counsel (which
shall not be unreasonably withheld or delayed).

 

(b)                                 Furnish to the Holders and each underwriter,
if any, such number of copies of a prospectus, including a preliminary
prospectus and each amendment and supplement thereto, in conformity with the
requirements of the 1933 Act, and such other documents as any Holder or
underwriter may reasonably request in order to facilitate the disposition of
Registrable Securities owned by such Holder.

 

(c)                                  Use its reasonable best efforts to register
or qualify the securities covered by such registration statement under such
other securities or Blue Sky laws of such states and jurisdictions as shall be
reasonably requested by the Holders or the underwriters, except that the Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business, subject itself to taxation or file a general consent to
service of process in any such state or jurisdiction.

 

6

--------------------------------------------------------------------------------


 

(d)                                 In the event of any underwritten public
offering, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the managing underwriter of such
offering.  Each Holder participating in such underwriting shall also enter into
and perform its obligations under such an underwriting agreement, including
furnishing an opinion of counsel or entering into a lock-up agreement reasonably
requested by the managing underwriter and subject to the provisions of
Section 1.12.

 

(e)                                  Notify each Holder covered by such
registration statement, at any time when a prospectus relating thereto covered
by such registration statement is required to be delivered under the 1933 Act,
of the happening of any event as a result of which the prospectus included in
such registration statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing and promptly file such amendments and supplements
which may be required pursuant to Section 1.4(b) on account of such event and
use its best efforts to cause each such amendment and supplement to become
effective.

 

(f)                                    Make available for inspection by the
selling Holders, any underwriter participating in any disposition pursuant to
such registration statement, and any attorney, accountant or other agent
retained by any seller Holder or underwriter (collectively, the “Inspectors”),
during reasonable business hours and after receipt by the Company of reasonable
advance notice, all financial and other records, pertinent corporate documents
and properties of the Company and its subsidiaries, if any, as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s and its subsidiaries’ officers,
directors and employees to supply all information and response to all inquiries
reasonably requested by any such Inspector in connection with such registration
statement; provided that any such Inspector shall agree to enter into a
confidentiality agreement in a form reasonably acceptable to the Company prior
to any such inspection.

 

(g)                                 Use its best efforts to furnish, at the
request of any Holder requesting registration of Registrable Securities pursuant
to this Section 1, on the date that such Registrable Securities are delivered to
the underwriters for sale in connection with a registration pursuant to this
Section 1, if such securities are being sold through underwriters, or, if such
securities are not being sold through underwriters, on the date that the
registration statement with respect to such securities becomes effective: (i) a
copy of an opinion or opinions, dated such date, of the counsel representing the
Company for the purposes of such registration, in form and substance as is
customarily given by company counsel to the underwriters in an underwritten
public offering, addressed to the underwriters, if any, and (ii) a letter dated
such date, from the independent certified public accountant of the Company, in
form and substance as is customarily given by independent certified public
accountants to underwriters in

 

7

--------------------------------------------------------------------------------


 

an underwritten public offering, addressed to the underwriters, if any, and to
the Holders requesting registration of Registrable Securities.

 

(h)                                 Apply for listing and use its best efforts
to list the Registrable Securities being registered on any national securities
exchange on which a class of the Company’s equity securities is listed.

 

(i)                                     Without in any way limiting the types of
registrations to which this Section 1 shall apply, in the event that the
Company, upon request of the Preferred Initiating Holders or the ABRY Initiating
Holders, as the case may be, shall effect a “shelf registration” on Form S-1 or
Form S-3 under Rule 415 promulgated under the 1933 Act, the Company shall take
all necessary action, including, without limitation, the filing of
post-effective amendments, to permit the selling Holders to include their
Registrable Securities in such registration in accordance with the terms of this
Section 1.

 

(j)                                     Provide a transfer agent and registrar
for all Registrable Securities registered pursuant hereunder and a CUSIP number
for all such Registrable Securities, in each case not later than the effective
date of such registration.

 

(k)                                  Use its reasonable best efforts to assist
in the marketing of the Registrable Securities.

 

(l)                                     In the event of an underwritten public
offering and to the extent required by the NASD Rules, retain a Qualified
Independent Underwriter (as defined in the NASD Rules) to assist in the
distribution of the Registrable Securities.

 

(m)                               Comply (and continue to comply) with all
applicable rules and regulations of the SEC (including, without limitation,
maintaining disclosure controls and procedures (as defined in
Rule 13a-15(e) under the 1934 Act) and internal control over financial reporting
(as defined in Rule 13a-15(f) under the 1934 Act) in accordance with the 1934
Act), and make generally available to its security holders, as soon as
reasonably practicable after the effective date of the registration statement
(and in any event within ninety (90) days after the end of such twelve month
period described hereafter), an earnings statement (which need not be audited)
covering the period of at least twelve consecutive months beginning with the
first day of the Company’s first calendar quarter after the effective date of
the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the 1933 Act and Rule 158 thereunder.

 

(n)                                 Deliver promptly to each Holder
participating in the offering and each underwriter, if any, copies of all
correspondence between the SEC and the Company, its counsel or auditors and all
memoranda relating to discussions with the SEC or its staff with respect to the
registration statement.

 

(o)                                 Notify the selling Holders and provide
copies of any stop orders issued or threatened by the SEC and use its reasonable
best efforts to obtain the

 

8

--------------------------------------------------------------------------------


 

withdrawal of any order suspending the effectiveness of the registration
statement, or the lifting of any suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction, in each case, as promptly
as possible.

 

(p)                                 Promptly prior to the filing of any document
which is to be incorporated by reference into the registration statement or the
prospectus (after the initial filing of such registration statement), provide
copies of such document to counsel for the selling Holders of Registrable
Securities and to each managing underwriter, if any, and make the Company’s
representatives reasonably available for discussion of such document and make
such changes in such document relating any disclosure with respect to the
selling Holders contained therein prior to the filing thereof as counsel for the
selling Holders may reasonably request.

 

(q)                                 Cooperate with the selling Holders of
Registrable Securities and the managing underwriter, if any, to facilitate the
timely preparation and delivery of certificates not bearing any restrictive
legends representing the Registrable Securities to be sold, and cause such
Registrable Securities to be issued in such denominations and registered in such
names in accordance with the underwriting agreement at least three (3) business
days prior to any sale of Registrable Securities to the underwriters or, if not
an underwritten offering, in accordance with the instructions of the selling
Holders of Registrable Securities at least three (3) Business Days prior to any
sale of Registrable Securities and instruct any transfer agent and registrar of
Registrable Securities to release any stop transfer orders in respect thereof.

 

(r)                                    Cooperate with the selling Holder and
each underwriter or agent participating in the disposition of such Registrable
Securities and their counsel in connection with any filings required to be made
with any securities exchange and/or the NASD.

 

(s)                                  Take all such other commercially reasonable
actions as are necessary or advisable in order to expedite or facilitate the
disposition of such Registrable Securities.

 

1.5.                              Furnish Information.  It shall be a condition
precedent to the obligations of the Company to take any action pursuant to this
Section 1 in respect of the Registrable Securities of any selling Holder that
such selling Holder shall furnish to the Company such information regarding
itself, the Registrable Securities and the intended method of disposition of
such securities, as shall be required to effect the registration of its
Registrable Securities.

 

1.6.                              Expenses of Demand Registration.  All expenses
other than underwriting discounts and commissions relating to Registrable
Securities incurred in connection with each registration, filing or
qualification pursuant to Section 1.2(a)(i) or Section 1.2(a)(ii),

 

9

--------------------------------------------------------------------------------


 

including (without limitation) all registration, filing and qualification fees,
printing and accounting fees, fees and disbursements of counsel for the Company,
and the reasonable fees and disbursements of one counsel for the selling
Holders, shall be borne by the Company; provided, however, that the Company
shall not be required to pay for any expenses of any registration begun pursuant
to Section 1.2(a)(i) or Section 1.2(a)(ii) if the registration request is
subsequently withdrawn at any time at the request of the Holders of two-thirds
of the Registrable Securities initiating such registration (in which case those
Holders requesting the withdrawal shall bear such expenses), unless the Holders
of two-thirds of the Registrable Securities to be registered agree to forfeit
their right to one demand registration pursuant to Section 1.2(a).  All
underwriting discounts and commissions relating to Registrable Securities
included in any registration effected pursuant to Section 1.2(a) will be borne
and paid ratably by the Holders of such Registrable Securities.

 

1.7.                              Expenses of Company Registration and Form S-3
Registration.  The Company shall bear and pay all expenses incurred in
connection with any registration, filing or qualification of Registrable
Securities with respect to any registration pursuant to Section 1.3 or
Section 1.11 for each Holder including, without limitation, all registration,
filing and qualification fees, printing and accounting fees, fees and
disbursements of counsel for the Company and the reasonable fees and
disbursements of one counsel for the selling Holders.  Underwriting discounts
and commissions relating to Registrable Securities included in any registration
effected pursuant to Section 1.3 or Section 1.11 will be borne and paid ratably
by the Holders of such Registrable Securities.

 

1.8.                              Underwriting Requirements.  In connection with
any offering involving an underwriting of securities being issued by the
Company, the Company shall not be required under Section 1.3 to include any of
the Holders’ securities in such underwriting unless such Holders accept the
terms of the underwriting as agreed upon between the Company and the
underwriters selected by it, and then only in such quantity, if any, as in the
opinion of the underwriters, marketing factors allow.  If the managing
underwriter for the offering shall advise the Company in writing that the total
amount of securities, including Registrable Securities requested by
shareholders, to be included in such offering exceeds the amount of securities
to be sold other than by the Company that marketing factors allow, then the
Company shall be required to include in the offering only that number of such
securities, including Registrable Securities which the managing underwriter
believes marketing factors allow (the securities so included to be reduced as
follows:  (a) all securities which stockholders other than the Company and the
Holders seek to include in the offering shall be excluded from the offering to
the extent limitation on the number of shares included in the underwriting is
required and (b) if further limitation on the number of shares to be included in
the underwriting is required, then the number of shares held by the Holders that
may be included in the underwriting shall be reduced so that the number of
shares included in the underwriting are pro rata in accordance with the number
of Registrable Securities held by each such Holder) but in no event shall the
amount of securities of the selling Holders included in the offering be reduced
below 20% of the total amount of securities included in such offering.  For
purposes of the preceding sentences concerning apportionment, for any selling
shareholder which is a Holder of Registrable Securities and which is a
partnership, a

 

10

--------------------------------------------------------------------------------


 

limited liability company or a corporation, the partners, retired partners,
members, retired members and shareholders of such Holder, or the estates and
family members of such partners, retired partners, members and retired members
and any trusts for the benefit of any of the foregoing persons shall
collectively be deemed to be a “selling Holder,” and any pro rata reduction with
respect to such “selling Holder” shall be based upon the aggregate amount of
shares carrying registration rights owned by all entities and individuals
included in such “selling Holder,” as defined in this sentence.

 

1.9.                              Indemnification.  In the event any Registrable
Securities are included in a registration statement under this Section 1:

 

(a)                                  The Company will indemnify and hold
harmless each Holder, the officers, directors, partners, members, agents and
employees of each Holder, any underwriter (as defined in the 1933 Act) for such
Holder and each person, if any, who controls, is controlled by or is under
common control with  such Holder or underwriter within the meaning of the 1933
Act or the Securities Exchange Act of 1934, as amended (the “1934 Act”), against
any losses, claims, damages or liabilities (joint or several) to which they may
become subject under the 1933 Act, the 1934 Act or any other federal or state
law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any of the following statements,
omissions or violations (each a “Violation”):  (i) any untrue statement or
alleged untrue statement of a material fact contained in such registration
statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading, or (iii) any violation or alleged violation by
the Company of the 1933 Act, the 1934 Act, any state securities law or any
rule or regulation promulgated under the 1933 Act, the 1934 Act or any state
securities law in connection with any matter relating to such registration
statement.  The Company will reimburse each such Holder, officer, director,
partner, member, agent, employee, underwriter or controlling person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability, or action. 
The indemnity agreement contained in this Section 1.9(a) shall not apply to
amounts paid in settlement of any loss, claim, damage, liability or action if
such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld or delayed), nor shall the Company be liable
to a Holder in any such case for any such loss, claim, damage, liability or
action (i) to the extent that it arises out of or is based upon a Violation
which occurs in reliance upon and in conformity with written information
furnished expressly for use in such registration by or on behalf of such Holder
or (ii) in the case of a sale directly by a Holder of Registrable Securities
(including a sale of such Registrable Securities through any underwriter
retained by such Holder engaging in a distribution solely on behalf of such
Holder), such untrue statement or alleged untrue statement or omission or
alleged omission was contained in a preliminary prospectus and corrected in a
final or amended prospectus delivered

 

11

--------------------------------------------------------------------------------


 

to such Holder a reasonable period of time prior to the confirmation of such
sale, and such Holder failed to deliver a copy of the final or amended
prospectus at or prior to the confirmation of the sale of the Registrable
Securities to the person asserting any such loss, claim, damage or liability in
any case in which such delivery is required by the 1933 Act.

 

(b)                                 Each Holder that includes any Registrable
Securities in any registration statement will indemnify and hold harmless the
Company, each of its directors, each of its officers who have signed the
registration statement, each person, if any, who controls the Company within the
meaning of the 1933 Act, each other selling Holder, against any losses, claims,
damages, or liabilities (joint or several) to which the Company or any such
director, officer or controlling person may become subject, under the 1933 Act,
the 1934 Act or other federal or state law, insofar as such losses, claims,
damages or liabilities (or actions in respect thereto) arise out of or are based
upon any Violation, in each case to the extent (and only to the extent) that
such Violation occurs in reliance upon and in conformity with written
information furnished by or on behalf of such Holder expressly for use in such
registration, and each such Holder will reimburse any legal or other expenses
reasonably incurred by the Company or any such director, officer or controlling
person in connection with defending any such loss, claim, damage, liability, or
action; provided, however, that the indemnity agreement contained in this
Section 1.9(b) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Holder (which consent shall not be unreasonably withheld or
delayed), nor, in the case of a sale directly by the Company of its securities
(including a sale of such securities through any underwriter retained by the
Company to engage in a distribution solely on behalf of the Company), shall the
Holder be liable to the Company in any case in which such untrue statement or
alleged untrue statement or omission or alleged omission was contained in a
preliminary prospectus and corrected in a final or amended prospectus, and the
Company failed to deliver a copy of the final or amended prospectus at or prior
to the confirmation of the sale of the securities to the person asserting any
such loss, claim, damage or liability in any case in which such delivery is
required by the 1933 Act.  The aggregate amount any Holder shall be required to
pay pursuant to this Section 1.9(b) shall in no case be greater than the amount
of the net proceeds received by such Holder upon the sale of the Registrable
Securities pursuant to the registration statement giving rise to such claim. 
The obligations of the Holders hereunder are several, not joint.

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 1.9 of notice of the commencement of any action
(including any governmental action), such indemnified party will, if a claim in
respect thereof is to be made against any indemnifying party under this
Section 1.9, deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume and control the
defense thereof with counsel

 

12

--------------------------------------------------------------------------------


 

mutually satisfactory to the parties; provided, however, that an indemnified
party shall have the right to retain its own counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests, as reasonably determined by
either party, between such indemnified party and any other party represented by
such counsel in such proceeding.  No indemnifying party will consent to entry of
any judgment or enter into any settlement of any pending or threatened
proceeding which involves the imposition of equitable remedies or the imposition
of any non-financial obligations of such indemnified party.

 

(d)                                 If for any reason the foregoing indemnity is
unavailable or is insufficient to hold harmless an indemnified party under this
Section 1.9, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of any claim in such proportion as
is appropriate to reflect the relative fault of the indemnifying party, on the
one hand, and the indemnified party, on the other hand, with respect to such
offering of securities.  The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or the indemnified party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission.  If, however, the
allocation provided in the second preceding sentence is not permitted by
applicable law, then each indemnifying party shall contribute to the amount paid
or payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative faults but also the relative benefits of the
indemnifying party and the indemnified party as well as any other relevant
equitable considerations.  The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Section 1.9 were to be
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the
preceding sentences of this Section 1.9.  The amount paid or payable in respect
of any claim shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such claim.  No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  Notwithstanding anything in this Section 1.9 to the
contrary, no indemnifying party (other than the Company) shall be required
pursuant to this Section 1.9 to contribute any amount in excess of the net
proceeds received by such indemnifying party from the sale of Registrable
Securities in the offering to which the losses, claims, damages or liabilities
of the indemnified parties relate, less the amount of any indemnification
payment made pursuant to this Section 1.9.

 

(e)                                  The obligations of the Company and the
Holders under this Section 1.9 shall survive the conversion, if any, of the
Registrable Securities and

 

13

--------------------------------------------------------------------------------


 

the completion of any offering of Registrable Securities in a registration
statement whether under this Section 1 or otherwise.

 

1.10.                        Reports Under Securities Exchange Act of 1934.

 

(a)                                  Resales Under Rule 144; Form S-3
Registration.  With a view to making available to the Holders the benefits of
Rule 144 promulgated under the 1933 Act (“Rule 144”) and any other rule or
regulation of the SEC that may at any time permit a Holder to sell securities of
the Company to the public without registration, and with a view to making it
possible for Holders to have the resale of the Registrable Securities registered
pursuant to a registration statement on Form S-3, the Company agrees to:

 

(I)                                     USE ITS BEST EFFORTS TO MAKE AND KEEP
PUBLIC INFORMATION AVAILABLE, AS THOSE TERMS ARE UNDERSTOOD AND DEFINED IN
RULE 144;

 

(II)                                  TAKE SUCH ACTION, INCLUDING THE VOLUNTARY
REGISTRATION OF ITS COMMON STOCK UNDER SECTION 12 OF THE 1934 ACT OR COMPLIANCE
WITH THE REPORTING REQUIREMENTS OF SECTION 15(D) OF THE 1934 ACT, AS IS
NECESSARY TO ENABLE THE HOLDERS TO UTILIZE FORM S-3 FOR THE SALE OF THEIR
REGISTRABLE SECURITIES;

 

(III)                               USE ITS BEST EFFORTS TO FILE WITH THE SEC IN
A TIMELY MANNER ALL REPORTS AND OTHER DOCUMENTS REQUIRED OF THE COMPANY UNDER
THE 1933 ACT AND THE 1934 ACT; AND

 

(IV)                              FURNISH TO ANY HOLDER, SO LONG AS THE HOLDER
OWNS ANY REGISTRABLE SECURITIES, FORTHWITH UPON REQUEST (1) A WRITTEN STATEMENT
BY THE COMPANY AS TO ITS COMPLIANCE WITH THE REPORTING REQUIREMENTS OF RULE 144,
THE 1933 ACT AND THE 1934 ACT, OR AS TO ITS QUALIFICATION AS A REGISTRANT WHOSE
SECURITIES MAY BE RESOLD PURSUANT TO FORM S-3 (AT ANY TIME AFTER IT SO
QUALIFIES), (2) A COPY OF THE MOST RECENT ANNUAL OR QUARTERLY REPORT OF THE
COMPANY AND SUCH OTHER REPORTS AND DOCUMENTS SO FILED BY THE COMPANY, AND
(3) SUCH OTHER DOCUMENTS AS MAY BE REASONABLY REQUESTED IN AVAILING ANY HOLDER
OF ANY RULE OR REGULATION OF THE SEC WHICH PERMITS THE SELLING OF ANY SUCH
SECURITIES WITHOUT REGISTRATION OR PURSUANT TO SUCH FORM.

 

1.11.                        Form S-3 Registration.

 

(a)                                  Notwithstanding Section 1.2(c) hereof, in
case the Company shall receive from any Holder or Holders a written request or
requests that the Company effect a registration on Form S-3 (or on any successor
form to Form S-3 regardless of its designation) and any related qualification or
compliance with respect to all or a part of the Registrable Securities owned by
such Holder or Holders, the Company will:

 

14

--------------------------------------------------------------------------------


 

(I)                                     PROMPTLY GIVE WRITTEN NOTICE OF THE
PROPOSED REGISTRATION, AND ANY RELATED QUALIFICATION OR COMPLIANCE, TO ALL OTHER
HOLDERS AND

 

(II)                                  USE ITS BEST EFFORTS TO EFFECT, AS SOON AS
PRACTICABLE, SUCH REGISTRATION (AND TO KEEP SUCH REGISTRATION EFFECTIVE FOR UP
TO 180 DAYS), QUALIFICATION OR COMPLIANCE AS MAY BE SO REQUESTED AND AS WOULD
PERMIT OR FACILITATE THE SALE AND DISTRIBUTION OF ALL OR SUCH PORTION OF SUCH
HOLDER’S OR HOLDERS’ REGISTRABLE SECURITIES AS ARE SPECIFIED IN SUCH REQUEST,
TOGETHER WITH ALL OR SUCH PORTION OF THE REGISTRABLE SECURITIES OF ANY OTHER
HOLDER OR HOLDERS JOINING IN SUCH REQUEST AS ARE SPECIFIED IN A WRITTEN REQUEST
GIVEN WITHIN 20 DAYS AFTER RECEIPT OF SUCH WRITTEN NOTICE FROM THE COMPANY;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE OBLIGATED TO EFFECT ANY SUCH
REGISTRATION, QUALIFICATION OR COMPLIANCE PURSUANT TO THIS SECTION 1.11 IF: 
(1) FORM S-3 (OR ANY SUCCESSOR FORM TO FORM S-3 REGARDLESS OF ITS DESIGNATION)
IS NOT AVAILABLE FOR SUCH OFFERING BY THE HOLDERS; (2) THE AGGREGATE GROSS
PROCEEDS (BEFORE DEDUCTION OF UNDERWRITING DISCOUNTS AND COMMISSIONS) OF THE
REGISTRABLE SECURITIES SPECIFIED IN SUCH REQUEST IS NOT AT LEAST $1,000,000.

 

(b)                                 Subject to the provisions of
Section 1.11(a)(ii) above, the Holders shall have the right to request
registration of their Registrable Securities on an unlimited number of occasions
following the date upon which the Company shall first become eligible to
register the holders’ Registrable Securities on Form S-3; provided, however,
that the Company shall not be required to effect more than one registration
pursuant to this Section 1.11 in any 12 month period.

 

1.12.                        Lock-up Agreements.  If reasonably requested by the
Company and the managing underwriter, the Holders agree to enter into lock-up
agreements approved by the Board of Directors of the Company pursuant to which
they will not, for a period of no more than 180 days, which may be extended by
the managing underwriter for an additional period, not to exceed 30 days, in
order to enable the managing underwriter to comply with applicable regulatory
requirements, following the effective date of a registration statement for a
public offering of the Company’s securities, offer, sell or otherwise dispose of
Registrable Securities or other equity securities of the Company, except the
Registrable Securities sold pursuant to such registration statement, without the
prior consent of the Company and the underwriter, provided that the officers,
directors and all stockholders of the Company enter into such lock-up agreements
for the same period and on the same terms and provided further that nothing in
this Section 1.12 shall prohibit, and any lock-up agreement entered into
hereunder shall permit, the transfer by a Holder of Registrable Securities to a
member of such Holder’s Immediate Family or to a partner, member or “Affiliate”
(as defined in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended) of such Holder, or such partner or
member’s partner or member, so long as such transferee also agrees to enter into
and be bound by a lock-up agreement pursuant to this Section 1.12. 
Notwithstanding the foregoing, any discretionary waiver by the Company or an
underwriter of a lock-up agreement (other than discretionary waivers in the
event of the

 

15

--------------------------------------------------------------------------------


 

financial hardship of a Holder when the cumulative sales by such Holder does not
exceed $25,000) shall not be effective unless the Company and such underwriter
also release all other shareholders of the Company from the equivalent
provisions of their respective lock-up agreements.

 

1.13.                        Assignment of Registration Rights.  The rights to
cause the Company to register Registrable Securities pursuant to this Section 1
may be assigned by any Series A Investor to a permitted transferee pursuant to
this Section 1.13 and by such transferee to a subsequent permitted transferee,
but only if such rights are transferred (i) to an Affiliate, subsidiary,
partner, member or stockholder of such Holder or transferee or an account
managed or advised by the manager or adviser of such Holder or transferee,
(ii) by gift or bequest or through inheritance to, or for the benefit of, any
member or members of such Holder’s Immediate Family or to a trust for the
benefit of any member or members of such Holder’s Immediate Family, (iii) to a
trust in respect of which such Holder serves as trustee, provided, however, that
the trust instrument governing such trust shall provide that such Holder, as
trustee, shall retain sole and exclusive control over the voting and disposition
of such rights until the termination of this Agreement, or (iv) to a limited
partnership or limited liability company, all partners or members of which are
members of such Holder’s Immediate Family.  The rights to cause the Company to
register Registrable Securities pursuant to this Section 1 may be assigned by
any Warrant Investor only in accordance with the provisions set forth in
Section 5 of the Warrant Agreement with respect to transfers of the ABRY
Warrants and the shares of Common Stock underlying the ABRY Warrants. 
Notwithstanding anything to the contrary contained herein, no transfers may be
made pursuant to this Section 1.13 to a person or entity reasonably determined
by written resolution of the Board of Directors of the Company to be a
competitor of the Company.  Any transferee to whom rights under this Agreement
are transferred shall (A) as a condition to such transfer, promptly deliver to
the Company a written instrument by which such transferee agrees to be bound by
the obligations imposed upon Holders under this Agreement to the same extent as
if such transferee were a Holder under this Agreement and (B) be deemed to be a
Holder hereunder.

 

1.14.                        Limitations on Subsequent Registration Rights. 
From and after the date of this Agreement, the Company shall not, without the
prior written consent of the Holders of two-thirds of the Registrable Securities
then outstanding and the Holders of two-thirds of the shares of Common Stock
issued or issuable upon exercise of the ABRY Warrants, enter into any agreement
with any holder or prospective holder of any securities of the Company relating
to registration rights unless such agreement includes: (a) to the extent such
agreement would allow such holder or prospective holder to include such
securities in any registration statement filed under Section 1.2, 1.3 or 1.11
hereof, a provision that such holder or prospective holder may include such
securities in any such registration only to the extent that the inclusion of its
securities will not reduce the amount of the Registrable Securities of the
Holders which would otherwise be included; (b) no provision which would allow
such holder or prospective holder to make a demand registration which could
result in such registration statement being declared effective prior to the
earlier of the dates set forth in Section 1.2(a); (c) a provision which permits
the Holders to include in such registration and in any underwriting involved
therewith,

 

16

--------------------------------------------------------------------------------


 

Registrable Securities pro rata with the sellers of securities in such
registration based on the number of equivalent shares of Common Stock held by
each person (where an equivalent share is either a share of Common Stock held
directly or the number of shares of Common Stock receivable upon conversion or
exercise of securities held directly); and (d) a provision requiring that any
such registration of securities be subject to the underwriting requirements
described in Section 1.8 hereof.

 

1.15.                        Procedures for Amending or Supplementing
Registration Statements.  Whenever a registration statement covering Registrable
Securities pursuant to any section of this Agreement is effective and the
Company determines that, based upon advice of counsel, such registration
statement requires amendment or supplementing, the Company shall notify all
Holders of such fact and shall promptly cause such registration statement to be
amended or supplemented, as the case may be, and shall notify all Holders when
such amendment or supplement has been filed and, as to any such amendment,
declared effective.  Holders shall not sell any Registrable Securities until
such latter notice is provided.  If the Board of Directors of the Company
determines in its reasonable discretion (as evidenced by a written resolution of
the Board of Directors of the Company) that it would not be in the best
interests of the Company to so amend or supplement the registration statement at
such time, the Company shall be entitled to delay the filing of such amendment
or supplement for a period not to exceed 45 days.

 

1.16.                        Termination of Registration Rights.  The
registration obligations of the Company pursuant to this Section 1 shall
terminate with respect to any Holder at such time as such Holder (together with
its Affiliates, partners, members and former partners and former members) is, or
has been, able to sell under Rule 144(k) without restriction all of the
remaining Registrable Securities issued or issuable to such Holder.

 

2.                                       Miscellaneous.

 

2.1.                              Notices.  All notices, requests, consents and
demands shall be in writing and shall be personally delivered (effective upon
receipt), mailed, postage prepaid (effective three business days after
dispatch), telecopied or telegraphed (effective upon receipt of the telecopy in
complete, readable form), or sent via a reputable overnight courier service
(effective the following business day), to the Company at:

 

Navtech, Inc.
c/o Navtech Systems Support Inc.
Suite 102, 175 Columbia St. W.
Waterloo, Ontario
Canada N2L 5Z5
Tel:  (519) 747-1170
Fax:  (519) 747-5282



with a copy sent at the same time and by the same means to:

 

17

--------------------------------------------------------------------------------


 

William B. Asher, Jr., Esq.
Choate, Hall & Stewart LLP

Two International Place
Boston, Massachusetts  02110
Tel.:                         (617) 248-5000
Fax:                           (617) 248-4000

 

and

 

Andrew J. Hickey, Esq.
Choate, Hall & Stewart LLP
Two International Place
Boston, Massachusetts  02110
Tel.:                         (617) 248-5000
Fax:                           (617) 248-4000

 

or to each Series A Investor at its address set forth on Exhibit A hereto, and
with respect to Cambridge Information Group, Inc., with a copy sent at the same
time and by the same means to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP
1001 Pennsylvania Avenue, N.W., Suite 800
Washington, DC  20004-2505

Fax:  202-639-7003
Attn:  Alan S. Kaden

 

or to each Warrant Investor at its address set forth on Exhibit B hereto, with a
copy sent at the same time and by the same means to:

 

Kirkland & Ellis LLP
Citigroup Center
153 East 53rd Street
New York, NY  10022
Attn:  John Kuehn, Esq.
Fax:  (212) 446-6460

 

or such other address as is set forth on the exhibits hereto, as the case may
be, or as may be furnished in writing to the other parties hereto.

 

2.2.                              Entire Agreement.  This Agreement and the
other Transaction Documents (as defined in the Purchase Agreement with respect
to the Series A Investors, and as defined in the Warrant Agreement with respect
to the Warrant Investors) constitute the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede any and all
prior understandings and agreements, whether written or oral, with respect to
such subject matter.

 

2.3.                              Amendments, Waivers and Consents.  Any
provision in this Agreement to the contrary notwithstanding, modifications or
amendments to this Agreement may be

 

18

--------------------------------------------------------------------------------


 

made, and compliance with any covenant or provision herein set forth may be
omitted or waived, if the Company shall agree thereto and (a) shall obtain
consent thereto in writing from persons holding or having the right to acquire
in the aggregate (x) two-thirds (2/3) of the shares of Common Stock issuable
upon the conversion of the Series A Preferred Stock and (y) two-thirds (2/3) of
the shares of Common Stock issuable upon the exercise of the ABRY Warrants, and
(b) shall, in each such case, deliver copies of such consent in writing to any
Holders who did not execute the same; provided, however, that no Holder shall,
without its consent, be adversely affected by any such modification, amendment
or waiver in any manner in which the other Holders are not likewise adversely
affected.

 

2.4.                              Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the personal representatives,
successors and permitted assigns of the respective parties hereto.

 

2.5.                              General.  The headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.  In this Agreement the singular
includes the plural, the plural includes the singular, and the masculine gender
includes the neuter, masculine and feminine genders.

 

2.6.                              Governing Law.  This Agreement shall be deemed
a contract made under the laws of the State of Delaware (without regard to
choice-of-law principles) and, together with the rights and obligations of the
parties hereunder, shall be construed under and governed by the laws of such
state.

 

2.7.                              Severability.  If any provision of this
Agreement shall be found by any court of competent jurisdiction to be invalid or
unenforceable, the parties hereby waive such provision to the extent that it is
found to be invalid or unenforceable.  Such provision shall, to the maximum
extent allowable by law, be modified by such court so that it becomes
enforceable, and, as modified, shall be enforced as any other provision hereof,
all the other provisions hereof continuing in full force and effect.

 

2.8.                              Counterparts.  This Agreement may be executed
in counterparts, all of which together shall constitute one and the same
agreement.

 

2.9.                              Specific Performance.  The Company recognizes
that the rights of the Holders under this Agreement are unique, and,
accordingly, the Holders shall, in addition to such other remedies as may be
available to them at law or in equity, have the right to enforce their rights
hereunder by actions for injunctive relief and specific performance to the
extent permitted by law.  This Agreement is not intended to limit or abridge any
rights of the Holders which may exist apart from this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, the Series A Investors and the Warrant
Investors have executed this Registration Rights Agreement as of the day and
year first above written.

 

 

 

NAVTECH, INC.

 

 

 

 

 

By:

 

 

 

 

Name: David Strucke

 

 

Title: President and Chief Executive

 

 

 

Officer

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

SERIES A INVESTOR:

 

 

 

CAMBRIDGE INFORMATION GROUP,
INC.

 

 

 

 

 

By:

 

 

 

 

Name: Andrew M. Snyder

 

 

Title: President

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

SERIES A INVESTOR:

 

 

 

EXTERNALIS S.A.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

WARRANT  INVESTORS:

 

 

ABRY MEZZANINE PARTNERS, L.P.

 

 

 

By: ABRY MEZZANINE INVESTORS,
L.P., its General Partner

 

 

 

 

By: ABRY MEZZANINE HOLDINGS LLC,
its General Partner

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ABRY INVESTMENT PARTNERSHIP,
L.P.

 

 

 

 

By: ABRY Investment GP, LLC, its General
Partner

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

SERIES A INVESTORS

 

Name

 

Address

Cambridge Information Group, Inc.

 

7200 Wisconsin Ave, Suite 601
Bethesda, MD 20814

Externalis S.A.

 

38 Avenue des Klauwaerts
1050 Brussels Belgium

 

--------------------------------------------------------------------------------


 

Exhibit B

 

WARRANT  INVESTORS

 

Name

 

Address

ABRY Mezzanine Partners, L.P.

 

111 Huntington Avenue
30th Floor
Boston, MA 02199
Attention: John Hunt
Facsimile: (617) 859-8797

ABRY Investment Partnership, L.P.

 

111 Huntington Avenue
30th Floor
Boston, MA 02199
Attention: John Hunt
Facsimile: (617) 859-8797

 

--------------------------------------------------------------------------------